Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /_ / Pre-Effective Amendment No. /_/ Post-Effective Amendment No. (Check appropriate box or boxes) DELAWARE GROUP INCOME FUNDS (Exact Name of Registrant as Specified in Charter) (800) 523-1918 (Area Code and Telephone Number) 2005 Market Street, Philadelphia, PA 19103-7094 Address of Principal Executive Offices: (Number, Street, City, State, Zip Code) David F. Connor, Esq., 2005 Market Street, Philadelphia, PA 19103-7094 Name and Address of Agent for Service: (Number, Street, City, State, Zip Code) Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Class A, Class B, Class C, Class R and Institutional Class shares of beneficial interest, no par value, of Delaware High-Yield Opportunities Fund, one series of the Registrant. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that this filing will become effective on January 15, 2009, pursuant to Rule 488 under the Securities Act of 1933, as amended. C O N T E N T S This Registration Statement includes the following: 1. Facing Page 2. Contents Page 3. Part A  Proxy Statement/Prospectus 4. Part B - Statement of Additional Information 5. Part C - Other Information 6. Signatures 7. Exhibits Delaware Investments ® A member of Lincoln Financial Group ® PROXY MATERIALS Delaware Delchester ® Fund Dear Shareholder: I am writing to let you know that a meeting of shareholders of Delaware Delchester Fund (the Delchester Fund) will be held on March 12, 2009. The purpose of the meeting is to vote on an important proposal that affects the Delchester Fund and your investment in it. As a shareholder, you have the opportunity to voice your opinion on certain matters that affect the Delchester Fund. This package contains information about the proposal and the materials to use when voting by mail, by telephone, or through the Internet. Please read the enclosed materials and cast your vote. Please vote your shares promptly. Your vote is extremely important, no matter how large or small your holdings may be. The proposal has been carefully reviewed by the Delchester Funds Board of Trustees (the Trustees). The Trustees, most of whom are not affiliated with Delaware Investments, are responsible for protecting your interests as a shareholder. The Trustees believe the proposal is in the best interests of shareholders. They recommend that you vote FOR the proposal. The enclosed Q&A is provided to assist you in understanding the proposal. The proposal is described in greater detail in the enclosed Proxy Statement/Prospectus. Voting is quick and easy. Everything you need is enclosed . To cast your vote, simply complete the proxy card enclosed in this package. Be sure to sign the card before mailing it in the postage-paid envelope. You may also vote your shares by touch-tone telephone or through the Internet. Simply call the toll-free number or visit the website indicated on your proxy card, and follow the recorded or online instructions. If you have any questions before you vote, please call Computershare Fund Services, Inc. (Computershare), the Funds proxy solicitor, at (866) 612-5812. Computershare will be glad to help you get your vote in quickly. You may also receive a telephone call from Computershare reminding you to vote your shares. Thank you for your participation in this important initiative. Sincerely, /s/ Patrick P. Coyne Patrick P. Coyne Chairman, President, and Chief Executive Officer IMPORTANT INFORMATION TO HELP YOU UNDERSTAND AND VOTE ON THE PROPOSAL Below is a brief overview of the proposal to be voted upon. Your vote is important. Please read the full text of the Proxy Statement/Prospectus, which you should retain for future reference.
